Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11158634 (hereinafter Pat-34) in view of Lilak (US 20200294998).

Regarding claim 1. The claim 10 of Pat-34 discloses the claim 1 except a plurality of nanostructures.
However, Fig 8A and Fig 8B Lilak discloses a plurality of nanostructures 116.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 of Pat-34 to have the Lilak’s device structure for the purpose of providing enhanced carrier conductivity in the channels.

Regarding claim 4. The claims 10-11 of Pat-34 in view of Lilak discloses the claim 4.

Regarding claim 5. The claims 10-11 of Pat-34 in view of Lilak discloses the claim 5. Lilak discloses the source feature and the drain feature are doped with the same type of dopant [0056].

Regarding claim 6. The claims 10-12 of Pat-34 in view of Lilak discloses the claim 6.

Regarding claim 7. The claims 10-11 and 15-16 of Pat-34 in view of Lilak discloses the claim 7.

Claims 11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11158634 (hereinafter Pat-34) in view of Glass (US 20210074823).

Regarding claim 11. The claim 10 of Pat-34 discloses the claim 11 except a source contact disposed over and in contact with the source feature and a drain contact disposed over and in contact with the drain feature; a plurality of nanostructures.
However, Glass discloses a source contact disposed over and in contact with the source feature and a drain contact disposed over and in contact with the drain feature (Fig 7I); a plurality of nanostructures [0047].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 of Pat-34 to have the Glass’s device structure for the purpose of providing enhanced carrier conductivity in the channels with biasing contacts.

Regarding claim 14. The claim 11 of Pat-34 in view of Glass discloses the claim 11. Glass further discloses the backside conductive feature 270/271/272 comprises tungsten (W), titanium (Ti), titanium nitride (TiN), ruthenium (Ru), cobalt (Co), nickel (Ni), or copper (Cu) [0044].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 5-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 2, the claim recites the limitation “the same type” in line(s) 2. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 5, the claim recites the limitation “the same type” in line(s) 2. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 6, because of the dependency on claim 5, the claim is also rejected for the reasons set forth above with respect to claim 5.

Regarding claim 7, the claim recites the limitation “the different types” in line(s) 2. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 8, because of the dependency on claim 7, the claim is also rejected for the reasons set forth above with respect to claim 7.

Allowable Subject Matter
Claims 1-11 would be allowable if overcome the rejections indicated above.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “an epitaxial layer disposed below and in contact with the well region; a silicide layer disposed below and in contact with the epitaxial layer; and a backside conductive feature disposed below and in contact with the silicide layer”.

Regarding claim 11. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “an epitaxial layer disposed below and in contact with the well region; a silicide layer disposed below and in contact with the epitaxial layer; and a backside conductive feature disposed below and in contact with the silicide layer, the gate structure is electrically floating”.

Claims 16-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 16. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first epitaxial feature disposed over the well region, the first epitaxial feature being doped with a dopant of a second conductivity type different from the first conductivity type, a first contact disposed on and in contact with the first epitaxial feature, and a backside conductive feature disposed below the well region; and a second epitaxial feature disposed over the well region and spaced apart from the first epitaxial feature, the second epitaxial feature being doped with the dopant of the second conductivity type, and a second contact disposed on and in contact with the second epitaxial feature”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826